DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 November 2020.

Claim Objections
Claims 2-13 are objected to because of the following informalities: these claims have structural text problems that reduce the clarity of the claimed invention.  Instant dependent claim 2 recites steps (d) through (g), and further limits steps (b) and (c) of instant independent claim   However, this renders the claim potentially indefinite, since the steps (d) through (g) are newly recited steps that begin after step (c) in instant independent claim 1, thus should be designed differently, such as (c1) through (g1), or something similar, so that there is clear indication of the method steps/process that is being claimed.  
Furthermore, step (c) of instant independent claim 1 positively recites that the hollow-fibre bundle is introduced into the housing, yet step (c) of instant dependent claim 2 recites this limitation again, potentially rendering the claim indefinite, since it states “a hollow-fibre membrane bundle …” and does not state: “the hollow-fibre membrane, since the hollow-fibre 
Similar issues exist for instant dependent claim 13, since many of the recited elements have already been positively recited in instant independent claim 1, leading to repeated limitations and thus potential definiteness/antecedent issues.  Furthermore, although instant independent claim 13 is reciting an apparatus to perform the method of instant independent claim 1, it employs (a) through (d) regarding the elements recited, which potentially has issues with the recited (a) through (d) steps of instant independent claim 1.  
The Examiner suggests employing different designations, such as (i) through (iv) in instant dependent claim 13 to resolve any potential issues of confusion.  Instant dependent claim 6 does not recite the variables and/or constants in the recited equations.  Although the instant specification appears to indicate these constants and/or variables, the claims must include them as well for clear support from the specification.   Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 10 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 9, 10, 12 recites the limitation “the at least one test substance,” (claims 9 and 12, lines 1-2, and line 2, respectively) and “the at least one liquid outlet in line 2 (claim 10).  There is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0017029 to Kase et al.  Kase et al. disclose a method and apparatus/system of determining at least one permeation property of hollow-fibre membranes/membrane bundles (see entire reference, in particular, paras: 0069, 0077, 0081, 0087) including the steps of: step (a) providing a hollow-fibre membrane bundle (see Fig. 2, (4, 5) having a multiplicity of hollow-fibre  by Kase et al. would inherently function for any type of fluid, liquid or gas or a mixture thereof) in placing the hollow-fibre membrane bundle as recited in step (c) since the bundle is inherently oriented as claimed, with the terminally open end facing the inlet, since the permeation test/determination could not be performed if the terminally closed end of the bundle faced the inlet, and determining a permeation property (oxygen gas permeation rate or ratio thereof to nitrogen) of the hollow-fibre membranes (see pars 0077 and 0081) (thus meeting all of the limitations recited in instant independent claim 1) and including all of the elements of an apparatus/system structure for performing the method recited in instant independent claim 1, as recited in instant dependent claim 13.








Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 16/343,415.   Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of copending Application No. 16/343,415 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Allowable Subject Matter
Claims 2-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as overcoming all objections made to the claims by the Examiner.
Claims 9, 10 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.